DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed February 19, 2021.  Claims 1-20 are currently pending.

Priority
Certified copy of priority document 2020-41007468 dated February 21, 2020, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/24/2011 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1, 6, 8, 9, 11, 16,17 and 20, are objected to because of the following informalities:  
Claim 1, line 5, the first time use of an acronym “DVGAs” must be spelled out to clearly define it.  

Claim 6, lines 2, 3, 4, each recite, “the first threshold…the second threshold   the third threshold … the fourth threshold.  Suggest the term “the” be replaced with -- a -- to correct antecedent. 
Claim 8, line 1, the term, “edge detection modules is” should be corrected to recite 
-- edge detection modules are -- 
Claim 8, line 4, the term, “detecting must transitions” must be corrected to recite 
-- detecting the must transitions -- 
Claim 9, line 2, the term, “midpoints of ‘must transitions’ be corrected to recite 
-- midpoints of the ‘must transitions’ -- 
Claim 9, line 3, the term, “that should not be missed” is not clear in what context the term “missed” is being used with is it the points or the transitions.
Claim 11, line 1, the term, “wherein first level edge filters is” should be corrected to read 
-- wherein the first level edge filters are -- to correct antecedent .
Claim 16, line 24, the term, “must transition” is not clear, whether the transition represents samples or symbols.
Claim 17, line 3-4, the term, “a ‘must transition’ “ be corrected to read 
-- the ‘must transition’ --  
Claim 20, line 3-4, and 5 respectively, the term, “a must transition“ be corrected to read 
 -- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 12, recites the limitation "the next four samples." in 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, recites the limitation “the second sampling point”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including the claim objections, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.